Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose detect an input overcurrent event when an input current drawn from the input interface exceeds a threshold current; based on detecting the input overcurrent event: send a disable signal to the output interface; and trigger a reenable delay and a reoccurrence timer, the reenable delay comprising a delay before the input current protection module can send a reenable signal to the output interface; monitor an input current drawn from the input interface during the reenable delay; determine whether the input current drawn from the input interface during the reenable delay exceeds the threshold current; and based on determining that the input current drawn from the input interface during the reenable delay exceeds the threshold current, send a signal to shut down and latch the device.
In regards to claim 21, the prior art fails to disclose based on detecting the input overcurrent event: send a disable signal to the output interface; and trigger a reenable delay and a reoccurrence timer, the reoccurrence timer comprising a set time from when the input overcurrent event is detected; monitor an input current drawn from the input interface during the reoccurrence timer; determine whether a second input overcurrent event is detected before the reoccurrence timer expires; and based on determining that a second input overcurrent event is detected before the reoccurrence timer expires, send a signal to shut down and latch the device.
In regards to claim 27, the prior art fails to disclose based on detecting the input overcurrent event: send a disable signal to an output interface of the power supply; and trigger a reenable delay and a reoccurrence timer, the reenable delay comprising a delay before the input current protection system can send a reenable signal to the output interface; monitor an input current drawn from the input interface during the reenable delay; determine whether the input current drawn from the input interface during the reenable delay exceeds the threshold current; based on determining that the input current drawn from the input interface during the reenable delay exceeds the threshold current, send a signal to shut down and latch the power supply; and based on determining that the input current drawn from the input interface during the reenable delay does not exceed the threshold current send a reenable signal to the output interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838